 
Exhibit 10.5
 
2019 AMENDMENT
TO
LONGSTREET PROPERTY OPTION AGREEMENT
 
This 2019 Property Option Agreement Amendment (the “2019 Amendment”) is executed
this 12th day of August, 2019 by and between Great Basin Resources, Inc. a
Nevada corporation (“Great Basin”) and Star Gold Corp., a Nevada corporation
(“Star Gold”) (each a “Party” and together the “Parties”).
 
RECITALS
 


A.
MinQuest, Inc. (“Minquest”) and Star Gold entered into a Property Option
Agreement (the “Option Agreement”), dated January 15, 2010, for the property
referred to in the Option Agreement as the “Longstreet Property”;

 


B.
The Longstreet Property consists of the claims set forth on Exhibit “A” hereto
along with all lands within a one (1) mile radius of any of the claims
(collectively the “Property”):

 


C.
Minquest and Star Gold subsequently entered into an Amendment, to the Option
Agreement, dated December 10, 2014 (the “2014 Amendment”);

 


D.
Minquest and Star Gold subsequently entered into an Amendment, to the Option
Agreement, dated January 5, 2016 (the “2016 Amendment”);

 


E.
Minquest subsequently assigned, to Great Basin, all of its right, title and
interest in and to the Option Agreement, as amended;

 


F.
Minquest and Start Gold Subsequently entered into an Amendment, to the Option
Agreement, dated December 4, 2018 (the “2018 Amendment”) which set forth certain
amendments to the schedule of required Property Expenditures as laid out in the
Option Agreement;

 


G.
The Parties now desire to further revise the Option Agreement to make amendments
related to the required Property Expenditures and other payment and
consideration related provisions of the Option Agreement, as amended.

 
NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth in this 2019 Amendment, the Parties hereby covenant,
agree, represent and warrant as follows.
 
AGREEMENT
 


1.
DEFINITIONS.

 
All capitalized terms not defined in this 2019 Amendment shall have the meaning
ascribed to those terms in the Option Agreement.
 
1

 
 


2.
AMENDMENTS.

 
2.1      Option Amendments. Section 4 of the Option Agreement, as amended most
recently by the 2018 Amendment, is and hereby shall be amended as set forth
herein.
 
 
2.1.1
Property Expenditures. All remaining Property Expenditures required to be made
by Star Gold, as set forth in the 2018 Amendment, shall be deemed to have been
made in exchange for and upon Great Basin receiving the consideration set forth
in paragraph 2.1.4 below.

 
 
2.1.2
Cash Payments. All remaining cash payments owed to Great Basin by Star Gold, as
set forth in the 2016 Amendment, shall be deemed to have been made in exchange
for and upon Great Basis receiving the consideration set forth in paragraph
2.1.4 below.

 
 
2.1.3
Option Grants. All remaining stock option grants to be made to Great Basin by
Star Gold, as set forth in the 2016 Amendment, shall be deemed to have been made
in exchange for and upon Great Basin receiving the consideration set forth in
paragraph 2.1.4 below.

 
 
2.1.4
Consideration. In exchange for the amendments set forth in paragraphs 2.1.1-
2.1.3 above, Star Gold shall:

 
 
(a)
make a one-time cash payment to Great Basin in the total sum of fifty thousand
and no/100 dollars ($50,000.00); and

 
 
(b)
re-price, to $.04 per share, options held by Great Basin to purchase up to
435,000 shares of Star Gold common stock, with said options expiring on August
31, 2024; and

 
 
(c)
grant Great Basin additional options to purchase up to 500,000 shares of Star
Gold common stock at the price of $.04 per share with such options expiring on
August 31, 2024; and

 
 
(d)
enter into a consulting agreement with Great Basin for a term of eighteen (18)
months and which shall compensate Great Basin the amount of seven thousand five
hundred and no/100 dollars per month ($7,500.00).

 
For the avoidance of doubt, upon Star Gold complying with the requirements of
paragraph 2.1.4, Star Gold shall receive from Great Basin a quitclaim for one
hundred percent (100%) interest in and to the Property (subject to the NSR) as
set forth in Section 4 of the Option Agreement.
 
2.2      Net Smelter Royalty Amendment. Star Gold and/or assigns is, and hereby
shall be, granted an option to reduce Great Basin’s Net Smelter Royalty (“NSR”),
as that term is defined in the Option Agreement, from three percent (3%) to one
and one-half percent (1.5%) in exchange for the payment to Great Basin by Star
Gold of the sum one million seven hundred fifty thousand and no/100 dollars
($1,750,000.00) (the “NSR Option”). Star Gold must exercise the NSR Option no
later than the date which is six (6) months following the first receipt of
proceeds from the sale of processed are from the Property. For the avoidance of
doubt, Great Basin shall retain the right to assign its remaining 1.5% NSR in
its sole discretion.
 
2

 
 


3.
MISCELLANEOUS.

 
3.1      No Third Parties Benefited. This 2019 Amendment is between and for the
sole benefit of Star Gold and Great Basin and their successors and assigns and
creates no rights whatsoever in favor of any other person or entity and no other
person or entity will have any rights to rely hereon.
 
3.2      Notices. All notices or other written communications hereunder will be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt of an electronic confirmation thereof,
(ii) one Business Day after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:
 
If to Star Gold:
Attn: Kelly J. Stopher, CFO
2910 57th Ave, Suite 5 PMB 309
Spokane, WA 99223
Phone: (208) 664-5066
Fax: (208) 765-8520
 
 
With a copy to:
Parsons/Burnett/Bjordahl/Hume, LLP
 
Attn: Robert J. Burnett
 
159 S. Lincoln Street, Suite 225
 
Spokane, Washington 99201
 
Phone: (509) 252-5066
 
Fax: (509) 252-5067
 
 
If to Great Bain:
Attn: Richard Kern
4325 Christy Way
Reno, NV 89519
Phone: (775) 746-4471
Fax: (775) 746-0938

 
3.3      Additional Documents. Each Party shall execute such additional
documents as may reasonably be requested by the other Party to effectuate the
provisions of this 2019 Amendment.
 
3.4      Assignment. Except as otherwise specifically set forth herein or as
allowed by the Option Agreement, no Party may assign its rights or obligations
under this 2019 Amendment without the prior written consent of the other Party.
Any purported assignment without the other Party’s prior written consent will be
void ab initio.
 
3.5      Authorization; Binding Effect. Each Party represents to the other that
its execution of this 2019 Amendment has been authorized by all necessary
corporate action and that this 2019 Amendment constitutes a binding obligation
of such Party. Each individual who executes this 2019 Amendment on behalf of a
Party represents to all Parties that he or she is authorized to do so. This 2019
Amendment will bind each Party’s successors and permitted assigns.
 
3

 
 
3.6      Attorneys’ Fees. If a Party is in default under this 2019 Amendment the
other Party will have the right, at the expense of the defaulting Party, to
retain an attorney to make demand, enforce remedies, or otherwise protect or
enforce the rights of the non-defaulting Party. A Party in default shall pay all
attorneys’ fees and costs so incurred.
 
3.7      Consents and Approvals. Unless specifically stated to the contrary in
this 2019 Amendment (i.e., by stating that a Party’s consent or approval may be
granted or withheld in its sole discretion), whenever any provision of this 2019
Amendment requires a Party to provide its consent or approval, such Party will
not unreasonably condition, withhold or delay such consent or approval, provided
that the Party seeking the consent is not in default under the Option Agreement.
 
3.8      Consent Required to Amend or Waive. No amendment or modification of any
provision of this 2019 Amendment will be effective unless made in writing and
signed by each of the Parties.
 
3.9      Counterparts. This 2019 Amendment may be executed in counterparts each
of which will be deemed an original and such counterparts when taken together
shall constitute but one agreement.
 
3.10    Entire Agreement. This 2019 Amendment sets forth the entire
understanding of the Parties with respect to the subject matter of this 2019
Amendment and supersedes all prior agreements and understandings between the
Parties regarding the subject matter of this 2019 Amendment. No other amendments
to the Option Agreement are contemplated or intended by this 2019 Amendment
except such other amendments as may be required to carry out the specific terms
and intent of this 2019 Amendment.
 
3.11    Governing Law; Consent to Jurisdiction. This 2019 Amendment and its
interpretation and enforcement are governed by the laws of the state of Nevada.
Each Party agrees that venue for any dispute arising out of or in connection
with this 2019 Amendment will be in Mineral County, Nevada and each Party waives
any objections it may now or hereafter have regarding such venue.
 
3.12    No Waiver. No waiver by any Party of any right or default under this
2019 Amendment will be effective unless in writing and signed by the waiving
Party. No such waiver will be deemed to extend to any prior or subsequent right
or default or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
3.13    Relationship of the Parties. The relationship of the Parties is strictly
one of Option or and Optionee. This Amendment is neither intended to, nor will
it be construed as, an agreement to create a joint venture, partnership, or
other form of business association between the Parties.
 
4

 
 
3.14       Severability. If for any reason any provision of this 2019 Amendment
is determined by a tribunal of competent jurisdiction to be legally invalid or
unenforceable, the validity of the remainder of this 2019 Amendment will not be
affected and such provision will be deemed modified to the minimum extent
necessary to make such provision consistent with applicable law and, in its
modified form, such provision will then be enforceable and enforced.
 
3.15    Terminology. Unless specifically indicated to the contrary: (i) wherever
from the context it appears appropriate, each term stated in either the singular
or the plural will include the plural and the masculine gender will include the
feminine and neuter genders; (ii) the term “or” is not exclusive; (iii) the term
“including” (or any form thereof) will not be limiting or exclusive; (iv) the
words “Amendment,” “herein,” “hereof,” “hereunder,” or other words of similar
import refer to this 2019 Amendment as a whole, including exhibits and schedules
(if any), as the same may be modified, amended or supplanted. The headings in
this 2019 Amendment have no independent meaning.
 
3.16     Disclaimer—Preparation of Amendment. This 2019 Amendment was originally
prepared by counsel for Star Gold. The Parties agree, however, that this fact
shall not create any presumption in favor or against any Party in respect of the
interpretation or enforcement of this 2019 Amendment. Each other Party is
advised to have this 2019 Amendment reviewed by independent legal and tax
counsel prior to its execution. By executing this 2019 Amendment each such Party
represents (i) that it has read and understands this 2019 Amendment, (ii) that
it has had the opportunity to obtain independent legal and tax advice regarding
this 2019 Amendment and (iii) that it has obtained such independent advice or
has freely elected not to do so.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the date first written above.
 
STAR GOLD CORP.
 
 
BY: 
(-s-Kelly J. Stopher) [ip001_v1.jpg]
 
Kelly J. Stopher, Chief Financial Officer
 
 
GREAT BASIN RESOURCES, INC.
 
 
BY: 
(-s-Richard Kern) [ip002_v1.jpg]
 
Richard Kern, President 

 
5

 
 
EXHIBIT “A”
 
CLAIMS
 
CLAIM NAME
 
 
 
 
CLAIMANT’S NAME
 
NMC NUMBER
Morning Star
 
 
 
 
Roy Clifford et. al
 
96719
Longstreet
 
11
 
 
Roy Clifford et. al
 
164002
Longstreet
 
12
 
 
Roy Clifford et. al
 
164003
Longstreet
 
14
 
 
Roy Clifford et. al
 
164005
Longstreet
 
15
 
 
Roy Clifford et. al
 
164006
Longstreet
 
1
A
 
MinQuest Inc.
 
799562
Longstreet
 
2
A
 
MinQuest Inc.
 
799563
Longstreet
 
3
A
 
MinQuest Inc.
 
799564
Longstreet
 
4
A
 
MinQuest Inc.
 
836168
Longstreet
 
5
A
 
MinQuest Inc.
 
836169
Longstreet
 
6
A
 
MinQuest Inc.
 
799565
Longstreet
 
7
A
 
MinQuest Inc.
 
799566
Longstreet
 
8
A
 
MinQuest Inc.
 
799567
Longstreet
 
8
 
 
MinQuest Inc.
 
836170
Longstreet
 
9
A
 
MinQuest Inc.
 
799568
Longstreet
 
10
 
 
MinQuest Inc.
 
836171
Longstreet
 
10
A
 
MinQuest Inc.
 
836172
Longstreet
 
12
 
 
MinQuest Inc.
 
843867
Longstreet
 
13
 
 
MinQuest Inc.
 
799570
Longstreet
 
14
 
 
MinQuest Inc.
 
843868
Longstreet
 
16
A
 
MinQuest Inc.
 
799569
Longstreet
 
16
 
 
MinQuest Inc.
 
843869
Longstreet
 
18
 
 
MinQuest Inc.
 
843870
Longstreet
 
20
 
 
MinQuest Inc.
 
843871
Longstreet
 
26
 
 
MinQuest Inc.
 
843872
Longstreet
 
28
 
 
MinQuest Inc.
 
836173
Longstreet
 
30
 
 
MinQuest Inc.
 
836174
Longstreet
 
32
 
 
MinQuest Inc.
 
799571
Longstreet
 
34
 
 
MinQuest Inc.
 
799572
Longstreet
 
36
 
 
MinQuest Inc.
 
836175
Longstreet
 
37
 
 
MinQuest Inc.
 
836176
Longstreet
 
39
 
 
MinQuest Inc.
 
836177
Longstreet
 
40
 
 
MinQuest Inc.
 
851568
Longstreet
 
41
 
 
MinQuest Inc.
 
836178
Longstreet
 
42
 
 
MinQuest Inc.
 
843873

 
6

 
 
Longstreet
 
43  
 
 
MinQuest Inc.
 
836179
Longstreet
 
44  
 
 
MinQuest Inc.
 
843874
Longstreet
 
45  
 
 
MinQuest Inc.
 
836180
Longstreet
 
46  
 
 
MinQuest Inc.
 
843875
Longstreet
 
47  
 
 
MinQuest Inc.
 
836181
Longstreet
 
48  
 
 
MinQuest Inc.
 
843876
Longstreet
 
49  
 
 
MinQuest Inc.
 
836182
Longstreet
 
50  
 
 
MinQuest Inc.
 
843877
Longstreet
 
56  
 
 
MinQuest Inc.
 
1025831
Longstreet
 
57  
 
 
MinQuest Inc.
 
1025832
Longstreet
 
58  
 
 
MinQuest Inc.
 
1025833
Longstreet
 
59  
 
 
MinQuest Inc.
 
1025834
Longstreet
 
60  
 
 
MinQuest Inc.
 
1025835
Longstreet
 
61  
 
 
MinQuest Inc.
 
1025836
Longstreet
 
62  
 
 
MinQuest Inc.
 
1025837
Longstreet
 
63  
 
 
MinQuest Inc.
 
1025838
Longstreet
 
64  
 
 
MinQuest Inc.
 
1025839
Longstreet
 
65  
 
 
MinQuest Inc.
 
1025840
Longstreet
 
101
 
 
MinQuest Inc.
 
836183
Longstreet
 
102
 
 
MinQuest Inc.
 
836184
Longstreet
 
103
 
 
MinQuest Inc.
 
836185
Longstreet
 
104
 
 
MinQuest Inc.
 
836186
Longstreet
 
105
 
 
MinQuest Inc.
 
836187
Longstreet
 
106
 
 
MinQuest Inc.
 
836188
Longstreet
 
107
 
 
MinQuest Inc.
 
836189
Longstreet
 
108
 
 
MinQuest Inc.
 
836190
Longstreet
 
109
 
 
MinQuest Inc.
 
855021
Longstreet
 
110
 
 
MinQuest Inc.
 
855022
Longstreet
 
111
 
 
MinQuest Inc.
 
855023
Longstreet
 
112
 
 
MinQuest Inc.
 
855024
Longstreet
 
113
 
 
MinQuest Inc.
 
855025
Longstreet
 
114
 
 
MinQuest Inc.
 
855026
Longstreet
 
115
 
 
MinQuest Inc.
 
855027
Longstreet
 
118
 
 
MinQuest Inc.
 
851569
Longstreet
 
119
 
 
MinQuest Inc.
 
851570
Longstreet
 
120
 
 
MinQuest Inc.
 
851571
Longstreet
 
121
 
 
MinQuest Inc.
 
851572

 
7

 
 
Longstreet
 
122
 
 
MinQuest Inc.
 
851573
Longstreet
 
123
 
 
MinQuest Inc.
 
851574
Longstreet
 
124
 
 
MinQuest Inc.
 
851575
Longstreet
 
200
 
 
MinQuest Inc.
 
1073640
Longstreet
 
201
 
 
MinQuest Inc.
 
1073641
Longstreet
 
202
 
 
MinQuest Inc.
 
1073642
Longstreet
 
203
 
 
MinQuest Inc.
 
1073643
Longstreet
 
204
 
 
MinQuest Inc.
 
1073644
Longstreet
 
205
 
 
MinQuest Inc.
 
1073645
Longstreet
 
206
 
 
MinQuest Inc.
 
1073646
Longstreet
 
207
 
 
MinQuest Inc.
 
1073647
Longstreet
 
208
 
 
MinQuest Inc.
 
1073648
Longstreet
 
209
 
 
MinQuest Inc.
 
1073649
Longstreet
 
210
 
 
MinQuest Inc.
 
1073650
Longstreet
 
211
 
 
MinQuest Inc.
 
1073651
Longstreet
 
212
 
 
MinQuest Inc.
 
1073652
Longstreet
 
213
 
 
MinQuest Inc.
 
1073653
Longstreet
 
214
 
 
MinQuest Inc.
 
1073654
Longstreet
 
215
 
 
MinQuest Inc.
 
1073655
Longstreet
 
216
 
 
MinQuest Inc.
 
1073656
Longstreet
 
217
 
 
MinQuest Inc.
 
1073657
Longstreet
 
218
 
 
MinQuest Inc.
 
1073658
Longstreet
 
219
 
 
MinQuest Inc.
 
1073659
Longstreet
 
220
 
 
MinQuest Inc.
 
1073660
Longstreet
 
221
 
 
MinQuest Inc.
 
1073661
Longstreet
 
222
 
 
MinQuest Inc.
 
1073662
Longstreet
 
223
 
 
MinQuest Inc.
 
1073663
Longstreet
 
224
 
 
MinQuest Inc.
 
1073664
Longstreet
 
225
 
 
MinQuest Inc.
 
1073665
Longstreet
 
226
 
 
MinQuest Inc.
 
1073666
Longstreet
 
227
 
 
MinQuest Inc.
 
1073667
Longstreet
 
228
 
 
MinQuest Inc.
 
1073668
Longstreet
 
229
 
 
MinQuest Inc.
 
1073669
Longstreet
 
230
 
 
MinQuest Inc.
 
1073670
Longstreet
 
231
 
 
MinQuest Inc.
 
1073671
Longstreet
 
232
 
 
MinQuest Inc.
 
1073672
Longstreet
 
233
 
 
MinQuest Inc.
 
1073673

 
8

 
 
Longstreet
 
234
 
 
MinQuest Inc.
 
1073674
Longstreet
 
235
 
 
MinQuest Inc.
 
1073675
Longstreet
 
236
 
 
MinQuest Inc.
 
1073676
Longstreet
 
237
 
 
MinQuest Inc.
 
1073677
Longstreet
 
66  
 
 
MinQuest Inc.
 
1080730
Longstreet
 
238
 
 
MinQuest Inc.
 
1080731
Longstreet
 
239
 
 
MinQuest Inc.
 
1080732
Longstreet
 
240
 
 
MinQuest Inc.
 
1080733
Longstreet
 
241
 
 
MinQuest Inc.
 
1080734
Longstreet
 
242
 
 
MinQuest Inc.
 
1080735
Longstreet
 
243
 
 
MinQuest Inc.
 
1080736
Longstreet
 
244
 
 
MinQuest Inc.
 
1080737
Longstreet
 
245
 
 
MinQuest Inc.
 
1080738
Longstreet
 
246
 
 
MinQuest Inc.
 
1080739
Longstreet
 
247
 
 
MinQuest Inc.
 
1080740
Longstreet
 
248
 
 
MinQuest Inc.
 
1080741
Longstreet
 
301
 
 
MinQuest Inc.
 
1116062
Longstreet
 
302
 
 
MinQuest Inc.
 
1116063
Longstreet
 
303
 
 
MinQuest Inc.
 
1116064
Longstreet
 
304
 
 
MinQuest Inc.
 
1116065
Longstreet
 
305
 
 
MinQuest Inc.
 
1116066
Longstreet
 
306
 
 
MinQuest Inc.
 
1116067
Longstreet
 
307
 
 
MinQuest Inc.
 
1116068
Longstreet
 
308
 
 
MinQuest Inc.
 
1116069
Longstreet
 
309
 
 
MinQuest Inc.
 
1116070
Longstreet
 
310
 
 
MinQuest Inc.
 
1116071
Longstreet
 
311
 
 
MinQuest Inc.
 
1116072
Longstreet
 
312
 
 
MinQuest Inc.
 
1116073
Longstreet
 
313
 
 
MinQuest Inc.
 
1116074
Longstreet
 
314
 
 
MinQuest Inc.
 
1116075
Longstreet
 
315
 
 
MinQuest Inc.
 
1116076
Longstreet
 
316
 
 
MinQuest Inc.
 
1116077
Longstreet
 
317
 
 
MinQuest Inc.
 
1116078
 
 
 
 
 
COUNT  
142

 
9
